Citation Nr: 1516162	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for migraine headaches with visual disturbance.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for a back disability (formerly claimed as body and muscle aches).

5.  Entitlement to service connection for a bilateral knee disability (formerly claimed as body and muscle aches).

6.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The June 2009 rating decision denied the Veteran's claims for service connection for body and muscle aches, migraine headaches, abdominal problems, and skin rash.

The July 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating effective December 1, 2008.  During the course of the appeal, by an August 2012 rating decision, the initial rating for PTSD was increased from 30 percent to 50 percent, effective from December 1, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In November 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  The VLJ who conducted the November 2012 hearing is no longer employed by the Board.  However, a new hearing was held via videoconference before the undersigned VLJ in February 2015.  A transcript of each hearing has been associated with the claims file.

The Board remanded the Veteran's case in August 2013 for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw the issues of entitlement to service connection for a skin rash, for migraine headaches with visual disturbance, for a gastrointestinal disability, for a back disability, and for a bilateral knee disability.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for a skin rash have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for migraine headaches with visual disturbances have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for a gastrointestinal disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for the withdrawal of the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to service connection for a skin rash, for migraine headaches with visual disturbance, for a gastrointestinal disability, for a back disability, and for a bilateral knee disability in her September 2011 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a February 2015 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to service connection for a skin rash, for migraine headaches with visual disturbance, for a gastrointestinal disability, for a back disability, and for a bilateral knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a skin rash is dismissed.

The appeal as to the issue of entitlement to service connection for migraine headaches with visual disturbance is dismissed.

The appeal as to the issue of entitlement to service connection for a gastrointestinal disability is dismissed.

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral knee disability is dismissed.



REMAND

Additional development is necessary with regard to the issue of entitlement to a higher initial rating for the service-connected PTSD.  Pursuant to the Board's August 2013 remand, the Veteran was provided a VA examination in January 2014 which addressed the current severity of the Veteran's PTSD.  However, the Board finds that the examination report does not include sufficient detail as to the current severity of the Veteran's PTSD.  To that effect, during the February 2015 Board hearing, the Veteran testified that she experiences symptoms of daily panic attacks, thoughts of hurting herself or others, suicidal ideation, obsessive and ritualistic behaviors that interfere with her routine, difficulty or inability to maintain relationships, difficulty in adapting to stressful situations, irritability at work, and difficulty getting along with co-workers, but the VA examiner who conducted the January 2014 examination did not address any of these symptoms.  In fact, the January 2014 examination report only listed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, and stated that the Veteran did not have any other symptoms attributable to PTSD that were not listed.

The Veteran further testified during the Board hearing that her PTSD symptoms have worsened since the January 2014 examination.

Based on the foregoing, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current severity of her service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Columbia, South Carolina dated from October 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The claims file must be provided to the examiner in conjunction with the examination.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected PTSD, to include the frequency and severity, with consideration of the statements of the Veteran.

The examiner must assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

3.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


